OPINION OF THE COURT — bv the
Hon. JOHN BLACK.
We deem it necessary to notice only one-error assigned in the case, which arises on the bill of exceptions taken to the opinion of the judge on the subject of tender. It is stated in the bill of exceptions, that the jury came into court and requested the court to instruct them, what amounted to a legal tender; and the court thereupon instructed the jury, “that he who made and relied on a tender should count out to the person to whom tendered, the exact amount he designed so to tender; and that although the person should have offered a larger amount in silver in his hand to the person to whom it is payable and tendered, than the actual amount named, in the plea, that is not a good tender, unless told out in presence of such person.
An offer of money in bags is a leg'al tender, and it is the business of the receiver to count it, and see that there is enough to satisfy Him. No objection was made as to the amount offered by the defendant. It is not necessary to count the exact sum of money down; it was sufficient if the defendant ofíéred to pay the amount, and had sufficient money to do it.— -Such particularity as was laid down by the judge is not requisite.
■Judges Turner and Cage concurred.